Name: Commission Regulation (EC) No 1754/97 of 10 September 1997 amending Regulation (EEC) No 2347/91 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databank
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  information technology and data processing;  food technology;  health
 Date Published: nan

 Avis juridique important|31997R1754Commission Regulation (EC) No 1754/97 of 10 September 1997 amending Regulation (EEC) No 2347/91 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databank Official Journal L 248 , 11/09/1997 P. 0003 - 0005COMMISSION REGULATION (EC) No 1754/97 of 10 September 1997 amending Regulation (EEC) No 2347/91 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databankTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 79 (3) thereof,Whereas Commission Regulation (EEC) No 2347/91 of 29 July 1991 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databank (3), lays down common rules on the collection of samples for analysis by nuclear magnetic resonance of deuterium in an official laboratory of a Member State or the JRC; whereas Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines (4), as last amended by Regulation (EC) No 822/97 (5), describes a method for determining the isotopic ratio >NUM>18O>DEN>16O of oxygen in water in wine, which can be applied to the same samples; whereas samples collected pursuant to Regulation (EEC) No 2347/91 will also be analysed by that isotopic method to provide data for the databank set up at the JRC; whereas those rules should accordingly be amended and supplemented so that the isotopic ratio >NUM>18O>DEN>16O of water in the wine samples can be determined;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2347/91 is hereby amended as follows:1. In the title, the words 'for analysis by nuclear magnetic resonance` are replaced by 'for analysis by isotopic methods`.2. In Articles 1, 3 and 4, the words 'by nuclear resonance (of deuterium)` are replaced by 'by isotopic methods`.3. In the title of Annex II, the words 'by nuclear magnetic resonance of deuterium` are replaced by 'by isotopic methods`.4. Annex III is amended as follows:a) In the title, the words 'by nuclear magnetic resonance` are replaced by 'by isotopic methods`;b) Part I is amended as follows:- in paragraph 3, point 3.2, the following indent is inserted:'- latitude, longitude: .....................`;- the following paragraphs are added:'>START OF GRAPHIC>>END OF GRAPHIC>`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.(3) OJ L 214, 2. 8. 1991, p. 32.(4) OJ L 272, 3. 10. 1990, p. 1.(5) OJ L 117, 7. 5. 1997, p. 10.